Title: Thomas Jefferson to John Nicholas, 10 November 1819
From: Jefferson, Thomas
To: Nicholas, John


					
						Sir
						
							Monticello
							Nov. 10. 19.
						
					
					Your letter and the draught of a Memorial proposed to be presented to the legislature are duly recieved. with respect to impressions from any differences of political opinion, whether major or minor, alluded to in your letter, I have none. I left them all behind me on quitting Washington; where alone the state of things had, till then, required some attention to them. nor was that the lightest part of the load I was there disburthened of. and could I permit myself to believe that with the change of circumstances a corresponding change had taken place in the minds of those who differed from me, and that I now stand in the peace & good will of my fellow citizens generally, it would indeed be a sweetening ingredient in the remaining dregs of life. it is not then from that source that my testimony may be scanty, but from a decaying memory, illy retaining things of recent transaction, and scarcely with any distinctness those of 40. years back, the period to which your memorial refers. general impressions of them remain; but details are mostly obliterated.
					Of the transfer of your corps from the general to the state line, and the other facts in the memorial preceding my entrance on the administration of the state government June 2. 1779. I of course have no knolege: but public documents, as well as living witnesses, will probably supply this. in 1780 I remember your appointment to a command in the militia sent under General Stevens to the aid of the Carolinas, of which fact the commission signed by myself is sufficient proof. but I have no particular recollections which respect yourself personally in that service. of what took place during Arnold’s invasion in the subsequent winter, I have more knolege, because so much passed under my own eye, and I have the benefit of some notes to aid my memory. in the short interval of 57. hours between our knowing they had entered James river and their actual debarkation at Westover, we could get together but a small body of militia; my notes say of 300. men only, chiefly from the city and it’s immediate vicinities. you were placed in the command of these, and ordered to proceed to the neighborhood of the enemy, not with any view to face them directly with so small a force, but to hang on their skirts, & to check their march as much as could be done, to give time for the more distant militia to assemble. they the enemy were not to be delayed however and were in Richmond in 24. hours from their being formed on shore at Westover.   the day before their arrival at Richmond, I had sent my family to Tuckahoe, as the memorial states, at which place I joined them about 1. aclock of that night, having attended late at Westham, to have the public stores & papers thrown across the river. you came to us at Tuckahoe the next morning, and accompanied me, I think, to Britton’s opposite Westham, to see about the further safety of the arms & other property. whether you staid there to look after them or went with me to the heights of Manchester, and returned thence to Britton’s I do not recollect. the enemy evacuated Richmond at noon of the 5th of January, having remained there but 23. hours. I returned to it in the morning of the 8th they being still encamped at Westover and Berkley, and yourself and corps at the Forest. they reimbarked at 1. aclock of the 10th. the particulars of your movements down the river, to oppose their relanding at different points, I do not specifically recollect; but, as stated in the Memorial, they are so much in agreement with my general impressions, that I have no doubt of their correctness, and I know that your conduct from the first advance of the enemy to his departure, was approved by myself, & by others generally.   the rendezvous of militia at the Tuckahoe bridge, and your having the command of them I think I also remember, but nothing of their subsequent movements. the legislature had adjourned to meet at Charlottesville, where, at the expiration of my 2d year, I declined a reelection in the belief that a military man would be more likely to render services adequate to the exigencies of the times. of the subsequent facts therefore stated in the memorial I have no knolege.
					This, Sir, is the sum of the information I am able to give on the subjects of your memorial, and if it may contribute to the purposes of justice in your case I shall be happy, that in bearing testimony to the truth, I shall have rendered you a just service. I return the Memorial & commission, as requested, & pray you to accept my respectful salutations.
					
						
							Th: Jefferson
						
					
				